DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication(s) filed on 04/30/2021.

Reasons for Allowance

Claims 1, 4 and 17 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 4 and 17 are allowed in view of applicant’s arguments/remarks submitted to the Office on 04/30/2021 along with the last amendment to the claim overcome the art on record and the updated search. The closest prior art Boughzala et al. (U.S. Pub. 20190379591) disclose method for estimating congestion associated with a network path and modifying transmission rates to control the congestion. Method and techniques for determining a congestion metric associated with the network path in accordance with the delay variation that indicates a trend in the average delay associated with the network path over time between a sending node and a receiving node and transmitting the congestion metric to the sending node. Boughzala in combination with Engstrandet al. (U.S. Pub. 20070263625) and Nobauer et al. (U.S. Pub. 20150124600), respectively, which disclose methods and apparatus for access control for multicast channel request and apparatus and method  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471